DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rumminger et al. (US 2003/0226412 A1).
Regarding claim 1, Rumminger discloses assembling a tapping sleeve (10), the by positioning an outlet band (11) on a pipe element (not shown, Fig. 3) with an arcuate portion (AP) of the outlet band (11) contacting an outer surface of the pipe element (not shown), the outlet band (11) comprising a front end, a back end, a first side end, a second side end, a first bend line (1BL) defined between the first side end and the second side end and extending from the front end to the back end, a second bend line (2BL) defined between the first bend line and the second side end and extending from the front end to the back end, wherein the outlet band (11) defines an arcuate portion (AP) between the first bend line and the second bend line, a first flange (15A; Fig. 3) defined between the first side end and the first bend line, and a second flange (15B; Fig. 3) defined between the second side end and the second bend line; and adjustably attaching (pg. 3, [0053], lines 11-17) a cap band (30) to the outlet band [AltContent: textbox (AP)](11).  See pg. 3, [0052] for further clarification.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2BL)][AltContent: textbox (1BL)]
    PNG
    media_image1.png
    591
    680
    media_image1.png
    Greyscale

Regarding claim 2, Rumminger discloses wherein positioning the outlet band (11) on the pipe element (not shown) comprises placing a gasket (40; pg. 4, [0055], lines 1-3) surrounding a tapping bore (not shown) in the outlet band (11) against the pipe element (not shown) and into sealing engagement with the pipe element (not shown).
Regarding claim 4, Rumminger discloses wherein adjustably attaching (pg. 3, [0053], lines 11-17) the cap band (30) to the outlet band (11) comprises securing the outlet band (11) to the cap band (30) around the pipe element (not shown), and wherein securing the outlet band (11) further comprises bending the first flange (15a) via a first connector (32A) and bending the second flange (15B) via a second connector (32B) such that the first flange (15A) and the second flange (15B) are coplanar. Bending into coplanar configuration will depend upon the amount of torque applied to the nuts of the first and second connectors which in turn would cause deflection of the flanges to the desired angle.
Regarding claim 5, Rumminger discloses wherein adjustable attaching the cap band (30) to the outlet band (11) comprises positioning (see Fig. 3) an arcuate portion (AP) of the cap band (11) on the pipe element (not shown).
Regarding claim 6, Rumminger discloses manufacturing a tapping sleeve (10), by forming a first bend line (1BL) in a planar outlet band (11) between a first side end and a second side end of the planar outlet band, the first bend line (1BL) extending from a front end to a back end of the planar outlet band (11), a first outlet flange  (15A) defined between the first side end and the first bend line (1BL); forming a second bend line (2BL) in the planar outlet band (11) between the first bend line (1BL) and the second side end, the second bend line (2BL) extending from the front end to the back end of the planar outlet band (11), a second outlet flange (15B) defined between the second side end and the second bend line (2BL); and forming an arcuate portion (AP) between the first bend line (1BL) and the second bend line (2BL).
Regarding claim 9, Rumminger discloses forming a tapping bore between the first bend line (1BL) and the second bend line (2BL), the tapping bore (not shown) extending through the outlet band (11) from a top surface of the outlet band to a bottom surface of the outlet band; and welding (pg. 3, [0050], lines 1-4) a neck (22) to the outlet band (11), wherein the neck comprises a neck bore (not labeled, Fig. 1), wherein welding the neck comprises aligning the neck bore with the tapping bore.
Regarding claim 11, Rumminger discloses forming a first bend line (1BL) in a planar cap band (30) between a first side end and a second side end of the planar cap band (30), the first bend line (1BL) extending from a front end to a back end of the planar cap band (30), a first cap flange (31A) defined between the first side end and the first bend line, the planar cap band (30) formed from sheet metal (pg. 3, [0051], lines 1-9); forming a second bend line (2BL) in the planar cap band (30) between the first bend line (1BL) and the second side end, the second bend line (2BL) extending from the front end to the back end of the planar cap band (30), a second cap flange (31B) defined between the second side end and the second bend line (2BL); and forming an arcuate portion (AP) between the first bend line (1BL) and the second bend line (2BL) of the cap band (30).
Regarding claim 12, Rumminger discloses wherein forming the arcuate portion (AP) on the cap band (30) comprises bending the cap band (30) such that the arcuate portion (AP) is substantially similar to the arcuate portion (AP) of the outlet band (11).
Regarding claim 13, Rumminger discloses wherein the arcuate portion (AP) of the cap band (30) and the arcuate portion (AP) of the outlet band (11) are dimensioned to enable the cap band and the outlet band to be fitted on a pipe element (not shown).
Regarding claim 14, Rumminger discloses forming a first outlet securing bore (not shown, Fig. 3) in the first outlet flange (15A); forming a first cap securing bore (not shown, Fig. 3) in the first cap flange (31A); aligning the first outlet securing bore with the first cap securing bore; and attaching the cap band (30) and the outlet band (11) together with a bolt (32A; Fig. 3) positioned in the aligned first outlet securing bore and first cap securing bore.
Claim(s) 1-3, 5-8, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francis (US 5,170,813).
Regarding claim 1, Francis discloses assembling a tapping sleeve, the by positioning an outlet band (1B; Fig. 1) on a pipe element (2; Fig. 1b) with an arcuate portion (AP) of the outlet band contacting (see Fig. 1b) an outer surface of the pipe element (2), the outlet band (1B) comprising a front end, a back end, a first side end, a second side end, a first bend line (1BL) defined between the first side end and the second side end and extending from the front end to the back end, a second bend line (2BL) defined between the first bend line and the second side end and extending from the front end to the back end, wherein the outlet band (1B) defines an arcuate portion (AP) between the first bend line and the second bend line, a first flange (1F) defined between the first side end and the first bend line, and a second flange (2F) defined between the second side end and the second bend line; and adjustably attaching (see Figs. 1a and 1b) a cap band (1A; Figs. 1a and 1b) to the outlet band (1B) via bolts (6) and nuts (7). See col. 2, line 65 – col. 4, line 4 for further clarification.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1BL)][AltContent: arrow][AltContent: textbox (2BL)][AltContent: textbox (2F)][AltContent: arrow][AltContent: arrow][AltContent: textbox (AP)][AltContent: textbox (1F)]
    PNG
    media_image2.png
    472
    580
    media_image2.png
    Greyscale


Regarding claim 2, Francis discloses wherein positioning the outlet band (1B) on the pipe element (2) comprises placing a gasket (4) surrounding a tapping bore (not labeled; Fig. 7) defined in the outlet band (1B) against the pipe element (2) and into sealing engagement with the pipe element (2).
Regarding claim 3, Francis discloses wherein the outlet band defines a first flange (1F) between the first side end and the first bend line (1BL) and a second flange (2F) between the second side end and the second bend line (2BL), wherein the first flange (1F) and the second flange (2F) are angled with respect to a z-axis of the outlet band (1B), and wherein the first flange (1F) and the second flange (2F) are non-coplanar when angled with respect to the z-axis.
Regarding claim 5, Francis discloses wherein adjustable attaching the cap band (1A) to the outlet band (1B) comprises positioning (Fig. 1b) an arcuate portion (AP) of the cap band (1A) on the pipe element (2).
Regarding claim 6, Francis discloses manufacturing a tapping sleeve by forming a first bend line (1BL) in a planar outlet band (1B; Fig. 1b) between a first side end and a second side end of the planar outlet band, the first bend line (1BL) extending from a front end to a back end of the planar outlet band, a first outlet flange (1F) defined between the first side end and the first bend line; forming a second bend line (2BL) in the planar outlet band (1B) between the first bend line and the second side end, the second bend line (2BL) extending from the front end to the back end of the planar outlet band, a second outlet flange (2F) defined between the second side end and the second bend line; and forming an arcuate portion (AP) between the first bend line (1BL) and the second bend line (2BL).
Regarding claim 7, Francis discloses forming the outlet band from sheet metal (metallic material in claim 6) prior to forming the first bend line (1BL), forming the second bend line (2BL), and forming the arcuate portion (AP); angling the first outlet flange (1F) with respect to a z-axis of the outlet band (1B); and angling the second outlet flange (2F) with respect to the z-axis of the outlet band, wherein the first outlet flange (1F) and the second outlet flange (2F) are non-coplanar after angling.
Regarding claim 8, Francis discloses wherein the first outlet flange (1F) and the second outlet flange (2F) are angled (see Fig. 1b) between about 0° and about 5° with respect to the z-axis of the outlet band (1B).
Regarding claim 11, Francis discloses forming a first bend line (1BL) in a planar cap band (1A) between a first side end and a second side end of the planar cap band (1A), the first bend line (1BL) extending from a front end to a back end of the planar cap band, a first cap flange (1F) defined between the first side end and the first bend line, the planar cap band (1A) formed from sheet metal (metallic material in claim 6); forming a second bend line (2BL) in the planar cap band (1A) between the first bend line (1BL) and the second side end, the second bend line extending from the front end to the back end of the planar cap band, a second cap flange (2F) defined between the second side end and the second bend line (2BL); and forming an arcuate portion (AP) between the first bend line (1BL) and the second bend line (2BL) of the cap band (1A).
Regarding claim 12, Francis discloses wherein forming the arcuate portion (AP) on the cap band (1A) comprises bending the cap band such that the arcuate portion (AP) is substantially similar to the arcuate portion (AP) of the outlet band (1B).
Regarding claim 13, Francis discloses wherein the arcuate portion (AP) of the cap band (1A) and the arcuate portion (AP) of the outlet band (1B) are dimensioned to enable the cap band (1A) and the outlet band (1B) to be fitted (Fig. 1b) on a pipe element (2).
Regarding claim 14, Francis discloses forming a first outlet securing bore (not labeled, Fig. 1a) in the first outlet flange (1F); forming a first cap securing bore (not labeled, Fig. 1a) in the first cap flange (1F); aligning the first outlet securing bore with the first cap securing bore; and attaching (see Figs. 1a and 1b) the cap band (1A) and the outlet band (1B) together with a bolt (6) positioned in the aligned first outlet securing bore and first cap securing bore.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rumminger et al. (US 2003/0226412 A1) in view of Seaberg (US 1,937,793).
Rumminger as in described in detail discloses all of the claimed subject matter except for forming a gasket groove in the bottom surface of the outlet band around a perimeter of the tapping bore; and positioning a gasket within the gasket groove.
Seaberg discloses forming a gasket groove (1a; Fig. 1) in the bottom surface of the outlet band (1) around a perimeter of a tapping bore (2; Fig. 1), and positioning a gasket (8; Fig. 1) within the gasket groove (1a). See pg. 1, line 110 – pg. 2, line 28 for further clarification.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to forming a gasket groove in the bottom surface of the outlet band of Rumminger around a perimeter of the tapping bore, and position a gasket within the gasket groove in light of the teachings of Seaberg, in order to provide a sealing engagement between the pipe and outlet band/saddle without leaking.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 are cited to show tapping sleeves/bands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        





June 3, 2022